DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/16/2019.  These drawings are acceptable.

Claim Status
Claims 1-36 are pending for examination in this Office action. 

Claim Objections
Claims 7, 16, and 33 objected to because of the following informalities.
Regarding claims 7, 16 and 33, the claimed subject matter comprises “a same shot time frame”, however it is not established what the term “shot time frame” actually means. Neither explicit definition is provided in the originally filed disclosure, nor is it a specific term of art. Therefore, the claim 6 (as well as claims 16 and 33) is interpreted as “[t]he method according to claim 6, further comprising: when two signals have time stamps indicating that the two signals were generated in response to the same sensed event, comparing amplitudes of the two signals has the largest amplitude; and determining location of the source of the event based on the location of the sensor producing the signal with largest amplitude. Regarding claims, 9, 18 and 33, the claim subject matter comprises “waiting a nominal amount of time”. 
 Appropriate correction is required in future correspondence(s) to avoid rejections under USC 112(a), USC 112(b) or both.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 3, 8, 10, 12, 16, 17, 19, 23, 24, 27, 29-31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook et al. (Vook; US 2007/0159924) in view of Boyden et al. (Boyden; US 2015/0070166).
As per claim 1, Vook teaches a method of locating an origin of an event with sensors that are connected by a communication network (one or more sensors detect an origin an acoustic event; see e.g. abstract and FIG. 1), the method comprising: 
synchronizing the sensors by broadcasting a time message over the network (one or more sensors are synchronized using one or more protocols including Network Time Protocol (NTP), see e.g. para. [0028], or Precision Time Protocol, see e.g. para. [0006], wherein many clients can synchronize with one or a few servers in the NTP using broadcast modes); 
adding a time stamp to each signal, generated by each sensor in response to the event, to produce time stamped signals (time-stamped acoustic samples, related to from an acoustic or audio source such as a gunshot, from acoustic receivers are generated and sent over a communication path to a central controller; see e.g. para. [0006]);
sending the time stamped signals through the network to a command and control unit (the time-stamped signals are sent to a central controller through a network; see e.g. para. [0006], [0013] and FIG. 1). 
Even though Vook teaches time-stamping the acoustic events and receiving the time-stamped signals by the central controller, Vook does not explicitly teach sorting the time stamped signals with the 
Boyden, however, teaches sorting the time stamped signals with the command and control unit to identify multiple detections of the same event among the time stamped signals (location component 306 determined multiple detections of the same event based on which one of the sensors 104a and 104b received the acoustic event earlier; see e.g. para. [0047-48], wherein the first sensor would send the time-stamped signal to a central controller earlier than the second sensor since time-stamped signals may be continuously sent, as suggested by Vook, see e.g. para. [0081] of Vook, which would be sorting the signals by central controller) and determine which of the sensors first sensed the event (determining a location of an event based on relative timing between sensor data of different sensors i.e. if a signature of a muzzle blast is received at a first microphone before a second microphone, location component determines that the acoustic event occurred closer to the first microphone, see e.g. para. [0047-48]). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]). 
As per claim 3, the method of claim 1 as taught by Vook and Boyden, further comprising: producing the time message with the command control unit (sensors synchronizing local clock with a master clock provided by the central controller; see e.g. para. [0077]). 
As per claim 8, the method according to claim 1 as taught by Vook and Boyden, wherein Vook does not teach that the method further comprising: determining if the event was an acoustic signal produced by a gunshot.
Boyden, however, teaches determining if the event was an acoustic signal produced by a gunshot (a gunshot signature is compared with detected acoustic event to classify as the event as gunshot; see e.g. para. [0083]). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]).
As per claim 10, it is interpreted and rejected as claim 1, wherein Vook does not teach that the acoustic event can be inside a building. 
Boyden, however, teaches that the acoustic event can be inside a building (see e.g. abstract of Boyden). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]).
As per claim 12, it is interrupted and rejected as claim 3. 
As per claim 16, the method of claim 10 as taught by Vook and Boyden, wherein Boyden teaches that location of an acoustic event can be determined based on which one of the sensors (104a or 104b in this case) received the acoustic data (see e.g. para. [0048]). In another embodiment, Boyden teaches that a location of an acoustic event can be determined based on amplitude, loudness, and/or intensity of the acoustic data detected at multiple sensors i.e. if a sound of a muzzle blast is louder at a first microphone than at a second microphone, the location component 306 may determine that the discharge occurred more closely to the first microphone (see e.g. para. [0050]). It would have been obvious to one of ordinary skill in the art that location ambiguity can be decreased or eliminated using one of the two methods. Firstly, if amplitudes of two detected acoustic signals at two different sensors or microphones are the same or indistinguishable, time stamped data can be used to determine which one of the sensors or microphones first received the acoustic data. Secondly, if two signals have same time stamps or their time stamps are indistinguishable, their respective amplitudes received at the two 
As per claim 17, the method according to claim 10 as taught by Vook and Boyden, wherein Vook does not teach the command and control unit is configured to determine if the event was an acoustic signal produced by a gunshot.
Boyden, however, teaches the command and control unit is configured to determine if the event was an acoustic signal produced by a gunshot (a gunshot signature is compared with detected acoustic event to classify as the event as gunshot, see e.g. para. [0083], wherein the detection component is part of a command and control unit 102, see e.g. FIGS. 1-3). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]).
As per claim 19, it is interpreted and rejected as claim 1 or 10. Furthermore Vook teaches at least one timeserver that sends time messages over the network to synchronize the sensors (a local clock in the sensors which is synchronized to an external master clock which may be located in the central controller; see e.g. para. [0077]), wherein the sensors: receive the time messages (the synchronization clock or time messages are received by the sensors; see e.g. para. [0077], [0081-82]). 
As per claim 23, it is interpreted and rejected as claim 17. 
As per claim 24, the system of claim 19 as taught by Vook and Boyden, wherein Vook does not teach that each of the sensors are located in different rooms of a building. 
Boyden, however, teaches each of the sensors are located in different rooms of a building (see e.g. para. [0023]). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]). 
As per claim 27, the system of claim 19 as taught by Vook and Boyden, wherein Vook teaches generating the time stamped signals as discussed in analysis of merits of claim 1 but fails to teach the signals include amplitude information of the event sensed by the sensors. 
Boyden, however, teaches the detected signals include amplitude information of the event sensed by the sensors (determine a location of the discharge based on amplitude, loudness, and/or intensity of the discharge detected at multiple sensors; see e.g. para. [0050], which means amplitude of the detected signal(s) is also detected by the sensors). 
Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]). 
As per claim 29, it is interpreted as claim 19. 
As per claim 30, the method of claim 29 as taught by Vook and Boyden, wherein the command and control unit locating the source of the event based on the time stamped signals sent by the sensors as taught by Vook and Boyden. Vook does not explicitly teaches sorting the time stamped signals to determine which of the sensors first sensed the event; and locating the source of the event based on a location of the sensor that first sensed the event.
Boyden, however, teaches sorting the time stamped signals to determine which of the sensors first sensed the event and locating the source of the event based on a location of the sensor that first sensed the event (determining a location of an event based on relative timing between sensor data of different sensors i.e. if a signature of a muzzle blast is received at a first microphone before a second microphone, location component determines that the acoustic event occurred closer to the first microphone, see e.g. para. [0048], which means the first sensor would send the time-stamped signal first to a central controller first since time-stamped signals may be continuously sent, as suggested by Vook, see e.g. para. [0081], which would be sorting the signals by the central controller). 
Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]).
As per claim 31, the method of claim 30 as taught by Vook and Boyden, wherein Vook does not explicitly teaches sending an alarm message for the sensor that first sensed the event, and suppressing alarm messages for other sensors that sensed the event.
Boyden, however, teaches sending an alarm message for the sensor that first sensed the event (send a message, or provide a notification of the detected event which includes information regarding a location in building, see e.g. para. [0072], wherein the location is determined to be at a first microphone if the first microphones sensed the event first, see e.g. para. [0048]), and suppressing alarm messages for other sensors that sensed the event (the location would be determined to first location associated with the first sensor, see e.g. para. [0048], and not the second location or second sensor which is suppressing the second signal from the second sensor). 
Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As per claim 33, the method of claim 29 as taught by Vook and Boyden, wherein Boyden teaches that location of an acoustic event can be determined based on which one of the sensors (104a or 104b in this case) received the acoustic data (see e.g. para. [0048]). In another embodiment, Boyden teaches that a location of an acoustic event can be determined based on amplitude, loudness, and/or intensity of the acoustic data detected at multiple sensors i.e. if a sound of a muzzle blast is louder at a first microphone than at a second microphone, the location component 306 may determine that the discharge occurred more closely to the first microphone (see e.g. para. [0050]). It would have been obvious to one of ordinary skill in the art that location ambiguity can be decreased or eliminated using one of the two methods. Firstly, if amplitudes of two detected acoustic signals at two different sensors or microphones are the same or indistinguishable, time stamped data can be used to determine which one of the sensors or microphones first received the acoustic data. Secondly, if two signals have same time stamps or their time stamps are indistinguishable, their respective amplitudes received at the two sensors or microphones can be used to determine which sensor has received acoustic data or signal which higher amplitude. Thus, it would have been obvious to a person of ordinary skill in the art to try the disclosed methods in an attempt to provide an improved system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product or method as claimed has the properties predicted by the prior art, it would have been obvious to make product. 
As per claim 34, it is interpreted and rejected as claim 8. 

Claims 2, 4, 11, 13, 20, 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook in view of Boyden and further in view of Bickel et al. (Bickel; US 2013/0202120). 
As per claim 2, the method of claim 1 as taught by Vook and Boyden, except the claimed subject matter wherein broadcasting the time message includes sending a UDP multicast time message. 
Bickel, however, teaches broadcasting time message includes sending a UDP multicast time message (a device providing clock broadcast time on UDP to enable other devices to synchronize to the device clock; see e.g. para. [0039]). Vook, Boyden and Bickel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the inherent benefits of UDP, in which broadcasts can be received by large numbers of clients without server-side overhead, or for being suitable for time-sensitive applications that can’t afford retransmission delays. 
As per claim 4, the method of claim 1 as taught by Vook and Boyden, wherein Vook and/or Boyden teach one or more sensor or devices but fail to teach the claimed subject matter further comprising: assigning one of the sensors to be a timeserver and producing the time message with the timeserver. 
Bickel, however, teaches assigning one of the sensors to be a timeserver and producing the time message with the timeserver (a plurality of devices establish an ad-hoc network and elect a master clock, the master device providing the master clock broadcasts time on UDP (user datagram protocol) to enable other devices to synchronize to the master clock; see e.g. para. [0039]). Vook, Boyden and Bickel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventing to combine their teachings because the network would have a consistent time as suggested by Bickel (see e.g. para. [0039]).
As per claim 11, it is interpreted and rejected as claim 2, wherein the disclosed sensors of Vook at least have a network port to be connected with the network which eventually connects to the controller (see e.g. FIG. 1). 
As per claim 13, it is interrupted and rejected as claim 4. 
As per claim 20, it is interpreted and rejected claim 11. 
As per claim 22, it is interpreted and rejected as claim 13. 
As per claim 28, the system of claim 19 as taught by Vook and Boyden, wherein: the communications network has one or more subnets that each include one or more sensors (the disclosed system of Vook, as well as Boyden, comprises a subnet comprising the sensors as depicted in FIG. 1 of Vook and FIG. 2 of Boyden). Vook does not explicitly teach the command and control unit selects one of the sensors within each of the subnets to be a timeserver within each of the subnets.
Bickel, however, teaches selecting one of the sensors within each of the subnets to be a timeserver within each of the subnets (a plurality of devices establish an ad-hoc network and elect a master clock, the master device providing the master clock broadcasts time on UDP (user datagram protocol) to enable other devices to synchronize to the master clock; see e.g. para. [0039]).
Even though Bickel does not explicitly teach that the command and control unit (or a central controller) selects the time server, Vook teaches that all the sensors are in communication with the central controller 125 which is broadly interpreted as master controller or master device since it is the master clock (see e.g. para. [0077]). Therefore, it would have been obvious from the teachings of Vook and Bickel that the master time server can be chosen by a master controller in the disclosed systems of Bickel. 
Vook, Boyden and Bickel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventing to combine their teachings because the network would have a consistent time as suggested by Bickel (see e.g. para. [0039]). 

Claims 9, 18, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook in view of Boyden and further in view of Burns et al. (Burns; US 2014/0082099).
As per claim 9, the method of claim 1 as taught by Vook and Boyden, wherein Vook as well as teaches waiting a nominal amount of time for the time stamped signals to arrive at the command and control unit (Vook teaches receiving signals at the central controller and there is a time difference between the received signals, see e.g. para. [0010], wherein the time difference is a wait time between a first signal from a first sensor and a second signal from a second sensor which was . Similalry, Boyden teaches difference of times between a plurality of signals from sensors; see e.g. para. [0046] and [0049]). 
Nonetheless, it would have been obvious to one of ordinary skill in the art that a reader waits for signals from a plurality of sensors before further processing the received signals. For example, Burns teaches periodically transmit a signal using the RFID reader and waiting a predetermined period of time before further processing, wherein the wait time can be  one minute (see e.g. para. [0034]). 
Even though Burns does not teach waiting for time period less than one second, a person of ordinary skill in the art, upon reading the Burns reference, would also have recognized the desirability of improved methods -of designing a faster system with wait time of less than one second. Burns teaches that waiting time of one minute is one of a finite number of solutions known to be useful for receving signals from a plurality of devices. Furthermore, Burns teaches methods of making a system that would reasonably have been expected to be applicable to a system with a nominal wait time of less than one second. Burns also inherently discloses to one of ordinary skill in the art that combining a known system/method with one of the disclosed systems in order to make a system with nominal wait time of one second does not affect the properties of the system/method. Thus, it would have been obvious to a person of ordinary skill in the art to try the method of Burns in an attempt to provide an improved method/system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product/method as claimed has the properties predicted by the prior art, it would have been obvious to make the product/method. 
As per claim 18, it is interpreted and rejected as claim 9.
As per claim 32, the method of claim 30 as taught by Vook and Boyden, wherein Vook as well as teaches waiting a nominal amount of time for the time stamped signals to arrive at the command and control unit (Vook teaches receiving signals at the central controller and there is a time difference between the received signals, see e.g. para. [0010], wherein the time difference is a wait time between a first signal from a first sensor and a second signal from a second sensor which was . Similalry, Boyden teaches difference of times between a plurality of signals from sensors; see e.g. para. [0046] and [0049]). 
Nonetheless, it would have been obvious to one of ordinary skill in the art that a reader waits for signals from a plurality of sensors before further processing the received signals. For example, Burns teaches periodically transmit a signal using the RFID reader and waiting a predetermined period of time before further processing, wherein the wait time can be  one minute (see e.g. para. [0034]). 
Even though Burns does not teach waiting for time period less than one second, a person of ordinary skill in the art, upon reading the Burns reference, would also have recognized the desirability of improved methods -of designing a faster system with wait time of less than one second. Burns teaches that waiting time of one minute is one of a finite number of solutions known to be useful for receving signals from a plurality of devices. Furthermore, Burns teaches methods of making a system that would reasonably have been expected to be applicable to a system with a nominal wait time of less than one second. Burns also inherently discloses to one of ordinary skill in the art that combining a known system/method with one of the disclosed systems in order to make a system with nominal wait time of one second does not affect the properties of the system/method. Thus, it would have been obvious to a person of ordinary skill in the art to try the method of Burns in an attempt to provide an improved method/system, as a person with ordinary skill has good reason to pursue the known options within his .

Claims 5, 14, 21, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook in view of Boyden, Bickel and further in view of Ashar et al. (Ashar; US 2018/0210437 with cont. application No. 15/249,314).
As per claim 5, the method of claim 4 as taught by Vook, Boyden and Bickel, wherein the disclosed system of Bickel teaches that a master device can function as a time server (see e.g. para. [0039]) but fails to teach verifying if the timeserver is functioning and, if the master device is not functioning, randomly assigning another one of the sensors to be a new master. 
Ashar, however, teaches verifying if the timeserver is functioning (it is determined that current master sensor is failed for some reason; see e.g. para. [0089]) and, if the master device is not functioning, randomly assigning another one of the sensors to be a new master (the highest-ranking sensor device may be selected as the master sensor device. If there is a tie, the master sensor device may be selected randomly; see e.g. para. [0089]). As discussed in analysis of merits of claim 4, the master device of Bickel can act a timer-server (see e.g. para. [0039]). Vook, Boyden, Bickel and Ashar are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability of the network. 
As per claim 14, the method of claim 10 as taught by Vook and Boyden, except the claimed subject matter wherein the command and control unit is configured to determine if the timeserver is functioning and, when the timeserver is not functioning, to randomly assign another one of the sensors to be a new timeserver.
Bickel, however, teaches a master device can function as a time server (see e.g. para. [0039]). Vook, Boyden and Bickel are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventing to combine their teachings because the network would have a consistent time as suggested by Bickel (see e.g. para. [0039]).
Vook, Boyden and Bickel do not teach the command and control unit is configured to determine verify if the timeserver is functioning and, if the master device is not functioning, randomly assigning another one of the sensors to be a new master. 
Ashar, however, teaches verifying if the timeserver is functioning (it is determined that current master sensor is failed for some reason; see e.g. para. [0089]) and, if the master device is not functioning, randomly assigning another one of the sensors to be a new master (the highest-ranking sensor device may be selected as the master sensor device. If there is a tie, the master sensor device may be selected randomly; see e.g. para. [0089]). As discussed in analysis of merits of claim 4, the master device of Bickel can act a timer-server (see e.g. para. [0039]). 
Even though Ashar does not explicitly teach that the command and control unit is configured to verify if the master node (time server) is functioning, Ashar teaches that the master device maintains communication with the router 110 (see e.g. para. [0015]) which is used for communicating to one or more devices outside of the network (over internet, for example). It would have been obvious to a skilled person that the router determines the failure of the master device, because communication with the router using a new master device may not be possible if the new mater device is too far away from the router; Ashar also suggest proximity as one of the aspects which should be used for selecting new master, see e.g. para. [0089].

As per claim 21, it is interpreted and rejected as claim 14. 
As per claim 36, it is interpreted and rejected as claim 14. 

Claims 6, 7, 15, 26, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook in view of Boyden and further in view of Fisher et al. (Fisher; US 2008/0165621). 
As per claim 6, the method according to claim 1 as taught by Vook and Boyden, wherein Vook does not teach determining a location of a source of the event based on a location of the sensor that first sensed the event. 
Boyden, however, teaches if a signature of a muzzle blast is received at a first microphone before a second microphone, location component determines that the acoustic event occurred at a location closer to the first microphone; (see e.g. para. [0048]). Vook and Boyden are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of determining what is occurring at a location for improved safety for victims as well bystanders as suggested by Boyden (see e.g. para. [0017-18]).
Vook and Boyden do not teach adding a sensor identification mark to each signal indicating which sensor produced each signal. 
Fisher, however, teaches adding a sensor identification mark to each signal indicating which sensor produced each signal (acoustic events are detected and analyzed at each sensor and an identifier for the sensor is transmitted over a network; see e.g. abstract and para. [0047]). Vook, Boyden and Fisher are in a same or similar field of endeavor, therefore it would have been obvious to 
As per claim 7, the method of claim 1 as taught by Vook and Boyden, wherein Boyden teaches that location of an acoustic event can be determined based on which one of the sensors (104a or 104b in this case) received the acoustic data (see e.g. para. [0048]). In another embodiment, Boyden teaches that a location of an acoustic event can be determined based on amplitude, loudness, and/or intensity of the acoustic data detected at multiple sensors i.e. if a sound of a muzzle blast is louder at a first microphone than at a second microphone, the location component 306 may determine that the discharge occurred more closely to the first microphone (see e.g. para. [0050]). It would have been obvious to one of ordinary skill in the art that location ambiguity can be decreased or eliminated using one of the two methods. Firstly, if amplitudes of two detected acoustic signals at two different sensors or microphones are the same or indistinguishable, time stamped data can be used to determine which one of the sensors or microphones first received the acoustic data. Secondly, if two signals have same time stamps or their time stamps are indistinguishable, their respective amplitudes received at the two sensors or microphones can be used to determine which sensor has received acoustic data or signal which higher amplitude. Thus, it would have been obvious to a person of ordinary skill in the art to try the disclosed methods in an attempt to provide an improved system, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product or method as claimed has the properties predicted by the prior art, it would have been obvious to make product. 
As per claim 15, it is interpreted and rejected as claim 6, wherein the command and control unit determine a location of a source of the event as discussed in analysis of merits of claim 1 and 6 (see e.g. abstract of Vook and para. [0048] of Boyden). 
As per claim 26, the system of claim 19 as taught by Vook and Boyden, wherein Vook teaches generating the time stamped signals as discussed in analysis of merits of claim 1 but fails to teach that the signals include identification marks that indicate which sensors generated the signals. 
Fisher, however, teaches detected signals include identification marks that indicate which sensors generated the signals (acoustic events are detected and analyzed at each sensor and an identifier for the sensor is transmitted over a network; see e.g. abstract and para. [0047]). Vook, Boyden and Fisher are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reduced calculation at the controller to determine location of acoustic event.
As per claim 35, it is interpreted and rejected as claim 15. 

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vook in view of Boyden and further in view of Noland et al. (Noland; US 2016/0232774). 
As per claim 25, the system of claim 19 as taught by Vook and Boyden, except the claimed subject matter wherein each of the sensors include two micro electro- mechanical system (MEMS) microphones having different sensitivity levels. 
Noland, however, discloses sensors include two micro electro- mechanical system (MEMS) microphones having different sensitivity levels (acoustic sensors 20 comprising plurality of MEMS microphones having directional, wherein the microphones can be designed to be more sensitive to one direction than other directions; see e.g. para. [0172]). It would have been obvious to a skilled person to include the MEMS microphones having different sensitivity levels in the disclosed system(s) of Vook and/or Boyden. 
. 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant contends regarding claim 1 that the cited references do not show or suggest “idneifying multiple detections of the same event among the time stamped signals.”
Examiner, however, respectfully disagrees with Applicant’s contention. Examiner respectfully submits that the disclosed system can be setup to determine location of the same acoustic event at different locations as discussed in analysis of merits of claim 1 earlier (see also para. [0047-48] of Boyden). Therefore, the claims do not define an inventive step/system and rejected as such. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688